ORDER
PER CURIAM.
Ryan Hodges appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing. In his motion, Mr. Hodges sought to vacate his convictions for second degree murder (felony murder), section 565.021.1(2), RSMo 2000, armed criminal action, section 571.015, RSMo 2000, and concurrent sentences as a prior offender to twenty-five years imprisonment on each count. He claims on appeal that the motion court clearly erred in denying his motion without evidentiary hearing because trial counsel was ineffective for failing to: (1) object to the State’s questioning of Mr. Hodges regarding evidence that police officers .found a loaded handgun on the ground outside of the driver’s side of a vehicle in which Mr. Hodges was a passenger three days before the murder on the basis that the evidence was irrelevant evidence of an uncharged prior bad act; and (2) call Charles Hill as a witness to testify in support of Mr. Hodges’ motion for a new trial based on newly discovered evidence. The judgment of the motion court is affirmed. Rule 84.16(b).